Smith, P. J.
The single question arising on the record in this case is, whether the loss, caused by a wind storm, of a pane of plate glass, nine feet square, in the front of a store building is covered by the terms of a clause in a tornado insurance policy which provides that, “Plate glass in doors and windows, whereof the dimensions are nine feet or more, * * * are not covered by insurance on the building, but must be separately and specifically insured.”
A window is defined, by standard lexicographers, to be an aperture or opening in the wall of a building for the admission of light and air to the interior, and to *511enable those within to look out. Worcester’s Diet. 1673 ; Bouvier’s Diet. 670. The plaintiff contends that, since the glass injured was part of the front of the building, a plate-glass front which was immovable and stationary; had but one of the qualities of a window, i. e., that of admitting light into the building, but not for ventilation ; that it does not, therefore, fulfill the definition of a window. It is a matter of common information that glass enters almost as extensively into the construction of modern buildings as stone, wood, iron, etc. Its use is not so restricted in modern architecture as formerly. There ?re to be found in almost any American city houses, into the structure of which glass so largely enters, that they might without impropriety be characterized as “glass houses.” These considerations would indicate that the clause in question is at least susceptible of the interpretation claimed by the assured. And the rule of construction in such cases is, that, if there is a doubt in respect to the meaning of the terms of a clause of an insurance policy, that doubt must be resolved in favor of the interpretation of the assured, although intended otherwise by the insurer. LaForce v. Ins. Co., 43 Mo. App. 530; Hoffman v. Ins. Co., 32 N. Y. 405; Reynolds v. Ins. Co., 47 N. Y. 597; 1 Wood on Fire Ins. [2 Ed.] sec. 60; May on Ins. [ 2 Ed.] sec. 175.
The question stated at the outset must be answered in the affirmative.
The judgment must be affirmed.
All concur.